OFFICE OF THE A?TORNEY           GENERAL      OF TEXAS

                                  AUSTIN




tioh      we Quot., ln




                               en (I&) mInIat. during the
                           .    ID the noon hour oondder-
                            ostho rahool6a~~
             'I am *loo iaiormed that thlr ‘relligiour    lnrtruo-
          tion, 18 OS 8 Qwt1ouhr   dbzia8inbtloa OP 8QOt ox-
          oluriroly, end 18 aot merely 6OXWti lnrtrwtloa ln
          PO11&$Oa. T h 8M g u lalheolhour8uw
                                   r                  framSto0
          A.M. to 4tOO P.M. during the day.*
               Pou rtrtb thet you uw       Informed that the lnrtruotlon
18   Of    e   PWtiOti-   dmcnniMtiOlL       '2hi8   OpiniOl3   i8   OQrO8Bl~
Honorbblo    Joha 0. Yarbur@r, Q~O /a




rritka      On th. a88UQtiOA      tbnt suoh iniMtiOn     18 oomot,
end It la rooordirrgly
                    oo llmlted.
         It 18 wu      ~IIOWII
                             that 0~ Of th0 6PUIO8 Of the 20-8
rp;,ia      ~a8 the aforoed MtlOnrJ r8llgloaof the Rapubllo
              A8 l 8OMOQUMIO0, b@rh%Ih    ~OVi81OIh8.    WOOP• inO~U6-
ld la OUF*~Oll8titUtiOtt   to dlromr th8 rhurah f&8 tho dkta
and to @wantee      abrolute reli OU8 hsednr.         88otion8 6 and
7 ot ow Bill of alghta(Artlo         1 of the Tuaa Corutltutlon)
r@tLd2'88peOti+@~ a8 iO33OTS@
            ,688. 6.  All am hat. a aetuml uad Indo-
                       t to wrr8hlp Alalghtr God aboord-
                      Oat08 Of theil,Om eOKl801OtIOO8.
         MO man ahall be ooxt~elledto attoad, rreot or
         mlppo~t any plao. of WOr8hip, or to rul.mtaln
         tinyminirt~ e@i.xUt hl8 OOn8.t.      IO hymn
         ~uthorlt ought, In aq oap* mhatevot, to oon-
         trelor In tbrfWr with the right8    of,ooarotenco
         In utter8 of relligion,and n0 pretwonoe rhlll
         6ver be given by law to any r~ellglou5 society or
         mode or uorshlp.   But it shall be tka dut of'
         tb  ~~i8letUW    to p&58 ruoh &LU8 88 mrj L
         Ii40088W~ t0 pZ?OteCtl Q-u    W8m    Zeli&OW
         duuu8iaation ia thd paoeab 1 0 l njoymeat of it8
         om mod& or pub110 worahlp.o

             %*o. 7. Ho MDOJ ahall be appropriated, or
         dim    rp0raw ~r~8 uqs    the benoilt OS y
         8eOt; or Z+miOU8  800 0 , ~tiO&Oti    Or M
         1161OU8 8-l      MC       proport  bolong3ag
         to the state be approprlahdror any 8u0h pur-
         jm808.W
            bootion 6 OS Artlcla VII, aonrtltutlon of Texar, pro-
VidO8,     in &MI+, &I fOuOV8:
            ’ 04 l     And no law &all ever bo maoted ap
                        oay pert oi the poraenent or arall-
                        fUXbdtO~otber~8.           tit.Wsri
Eono~       Johll   0. mrbwgrr,           page      #S




        aar dmll    the ume,        or

        U& 8W&5Uic80f#01J                l 0 l     “.        8U      a180 &tie
              ,   .  .  .

        ThW   p~0~i8101i8 ~0~0 bOfOF0 thr sU~r8W GOId   Of
T-8   ia tb U8a Of -Oh       eta l. ta h r llOOl
                                               kt ti., 1 09
6.1. ll.6. Ia that U(LM It RI hold in *Shot    that the hold-
ingo imc dnglxmalrer                ln t&o pbllo 8oh0018 8hloh oon-
8lrtd     of tuedlag       by the
                         tuohor  rlthout ooameat of .non800-
Wirn   UtreOt8 irao th0 Blblo, &nd th, 8lnglrr&Of aPPrOoprl-
mugs,      in uhloh the pap118 were lntlkd but aot rsqulrad
to jola, wu         eotlonablo uader the abow quoted prori-
81OPI Of    tb                            8u      al80       Na.ffes            t8     Board          0r
Eduaetlon (Wish.), 77 f. U. P60~ People u ml. Oollmar ve
S~.U~OJ (Cola. , eb6 ?. 610~ mOk5tt  fe Brook8vlll0 (Iraded
6ohoOl Wit.,  IIQ.), 87 8. I. 798) ~tO~WI8OlI 1, Fi8nyon, 7 k.
Dirt. 1. 666. H0WW.P~ th0 OOUPt splphrtioall~8tim88Od t&O
p o la ttb ettblx~~I~s~o~~~~l~lno~o~r.                      w*
QUO- the f~llo~lng from th8 opinion of the oourt:

           ’ l +    l It    8O8   tb5    PUrpOW         Of     th0      cOll5titU-
        tlolr
            to forbid Uie u6e of publlofund8 for tha
        8uppO?t of any pertiotier             dmKdnatiOn     of                      ro-
        li&orU  PO 10, Wh0-r               th’3J b8 OhPi8tirn,                        OF
        of otbr  lpoP lgfoa.e."

           mdri6r0,         8XWOi808       ThiCh        would          holUd0          UiJ          OXQl'O88iOXl
reptmeaWt6tho peoullaror dl8tinatlntlew.6rdo6wot uy
Hot or duurirution would not ba taon8eoteriath Such lXWOiU8
would ba ia +lol~tlon
                    OS our Conrtltution.
           ItkcCorQtl8
                    &Pi8            (&fOl'JMle, p-08                    w,           913)      it     18   8trt-
ld that tbm 18 aom a tmdeno       both ln oonrtltutlonE1 prorl-
810~~8and In judloal oon8truot 3 on to exeludr any rollglou8 in-
8tZ’UOtiOfl lIlth0 pub110 8OhO018. See r380 16 C. J., No. 604.
 &U supnV        aOUFt in the mlb~k                 Oa#O ha8 not                6OM         tbrt tOr,
but it definitely omaultted               ltaelfto the doutrlnethat If ro-
li&iOW     UWO18.8         @PO hrld,      they      EUBt       b       8tl’iotly           nOMOOt~;eIi
in ehamato?.  You rtrto that the ln8truotlozr Is .of a partlou-
Lu dwnmlmtioa or 8eot erolwlr~l~ and Ir not merely general
lwtrwtlaa in r*llgloP.' Your first quartionIs, therefore,
uu~med   b tha negatlvo.
                                                                                                                 l.!




           YOU    S8k     tithSF        thS     LlooLI    hOW         18   PU’t      Of     thb         8OhOO1
day.    There         doubt thatunderArt1010R906,Retl8ed
                  ou1 bo DO
OiViL.8titUt@8, it IS. 800 that pert of Artlole 0906 whioh
provide81

           .A    .OhOO~      mOZ&h      8hdl       OOIlli8t           Oi tlOt       1088         thrn
        tibatr 8ohooldrp8, lnoluslto of                               h0lld~78,            and
        shall bs tau&   for not 1088 thaa                               8woa        hours
                                            ilItOti88iOn8 &                       ~eOOUb8.0
        gL$iEi:          sii$$Fif

        However, won without this statute ss think that ths
noonhourmuldbs     a QIst of ths 8ShooldAy.      ThO baud  of  frw-
tee6 drtWmin.8 th6 time U.d tOZl&h Of Z'tJOOS8O8~and thr 8tU-
dents sre SubjeOt t0 tie SUpOmi8iOn    Ot   t&O 8OhOOl authoritior.
Tour 8eoond question IS, ttrsreioro, uurered in tie afilrmatlYe.
           You ark the                 ooMeotion
                                   rsoond          with the ot-
                                               qu.stion          in
iWing     of    X’S1iglOUS         i.MtZUOtiOa
                                       sohool.            in m
                                                 W@ think it
propw     to    8ktS ths lolloring rule uznounoed by the Supreme
                          how
Court In Joralgen v. F'laley, 90 Tu. 206, 58 S. 7i. 24, in con-
stzwlng that part OS Saotion 6, Art1010 vxx of the Constitution
tioh we heye heretofor. qtlotodc

           sThs Lsglsleture osnnot do by lmllrootlon
        whst It oamot do dlrsotly.m
           W*    think
                  thl8  r ulinglppllos to all three.of the oon-
8titUtiOti  proYl8lon8 under oon8ideratlon.    In other 8Orb8,
th8 rohool oennot ofrer religlow inrtruotlon of a seotarlen
ohsractar ragerdlu8    0r when or how It 18 oftered. The 00h001
osmot do by lndireotlon whst It oennotdo dlreotl7.

           Wr wish to thank you tar your very able brief.